Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-19-00793-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                  v.

                                         Tanya WALKER,
                                             Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI23121
                          Honorable David A. Canales, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the parties’ joint motion to reinstate is
granted. This appeal is reinstated on this court’s active docket. The trial court’s order denying the
City of San Antonio’s plea to the jurisdiction is VACATED, and we RENDER an order dismissing
all of Tanya Walker’s claims against the City of San Antonio with prejudice. Costs of this appeal
are assessed against the party incurring the same.

       SIGNED August 5, 2020.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice